COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

          ORDER ON MOTION FOR REHEARING AND EN BANC RECONSIDERATION

Appellate case name:        In re Andrew Sullo, Relator

Appellate case number:      01-14-00882-CV

Trial court case number:    2013-50819

Trial court:                129th Judicial District Court of Harris County

       The panel has voted to deny relator’s motion for rehearing. The en banc court has
voted to deny relator’s motion for en banc reconsideration.

       It is ordered that the motion for rehearing and en banc reconsideration is denied.


Judge’s signature: /s/ Evelyn V. Keyes
                     Acting for the En Banc Court*

Panel consists of: Justices Keyes, Higley, and Brown

Date: December 30, 2014


* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, and Huddle. Justice Sharp did not participate.